Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2022

                                   No. 04-22-00430-CV

                         IN THE INTEREST OF J.N.M., A Child

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2007-CI-07900
                        Honorable Walden Shelton, Judge Presiding


                                      ORDER
       Appellees’ brief is due on November 23, 2022. On November 10, 2022, appellees filed
an opposed motion requesting a thirty-day extension of time to file their brief. After
consideration, we grant the motion and order the brief due by December 23, 2022. Counsel is
advised requests for further extensions of time will be disfavored.




                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court